Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2022 has been entered. By way of this submission, Applicant has amended claim 1 and cancelled claim 3.
Claims 1, 4-17, and 19-20 are currently pending in the application and under examination before the Office.
The rejections of record can be found in the previous Office action, dated January 21, 2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 24, 2022 and March 17, 2022 were filed after the mailing date of the first Office action on the merits on April 13, 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-17, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Applicant’s amendment, filed May 20, 2022, contains new matter in claim 1 because the specification as-filed does not provide sufficient written description for the recitation of "determining the expression level of a specified panel of genes in a nucleic acid sample representative of the tumor biopsy as a whole".
Applicant's specification only recites analyzing a tumor biopsy from the patient to characterize the tumor microenvironment. There is nothing in the specification which defines or even suggests the term "representative of the tumor biopsy as a whole". The specification does not teach any means as to how a nucleic acid sample may be assessed as being "representative of the tumor biopsy as a whole". 
Applicant’s examples on pages 43-49 of the specification only describe a generic analysis of a tumor biopsy using the Immunosign Clinical Research assay to measure gene expression levels. There is no description of any diagnostic or manipulative steps that would indicate that any nucleic acid sample within the biopsies were "representative of the tumor biopsy as a whole". No additional description of the sample is specified in the examples. 
As such, the claims now recite a limitation which was not clearly disclosed in the specification as-filed and now change the scope of the instant disclosure as-filed. Such a limitation recited in the present claims, which did not appear in the specification, as-filed, introduces a new concept and violates the description requirement of the first paragraph of 35 U.S.C. 112.
This new ground of rejection is necessitated by Applicant’s amendment on May 20, 2022.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
Claims 1, 13-17, and 20 were previously rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bedoya (U.S. patent 10,774,388).
Applicant's arguments in view of the amendments to the claims are persuasive, and this rejection is hereby withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-17, and 19-20 were previously rejected under 35 U.S.C. 103 as being unpatentable over Bedoya (U.S. patent 10,774,388) in view of Galanis (US20190365836A1) and Sebastio (US20160363593A1).
Applicant argues that Bedoya does not teach a method of treating a malignancy wherein the effective dose of the T cells to be administered is determined based on tumor microenvironment gene expression profiling or intratumoral T cell density, and that neither Galanis nor Sebastiao remedy this deficiency.
Applicant's arguments have not fully addressed this issue. In the interest of compacting prosecution, this rejection is hereby withdrawn, and the following new grounds of rejection is hereby issued:

Claims 1, 4-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bedoya (U.S. patent 10,774,388) in view of Gascoyne (US20140303034A1), Galanis (US20190365836A1) and Sebastio (US20160363593A1).
Bedoya teaches a method for treating a subject having cancer, comprising determining if the subject has a difference in the expression of one or more biomarkers in a sample relative to a reference level and administering a therapeutically effective dose of a chimeric antigen receptor (CAR) T cell. Bedoya also teaches that if there is a difference between the determined level and reference level, the method comprises adjusting the CAR-expressing cell infusion dose to achieve an anti-cancer effect (col. 17, lines 37-63). Bedoya also teaches that this method may be used to assess likelihood of a patient responding to CAR-T cell treatment (col. 5, lines 39-55 and col. 17, line 64 through col. 18, line 11). 
Bedoya further teaches that the cancer may be non-Hodgkin's lymphoma (col. 3, line 26).
Bedoya further teaches that the sample may be drawn from a biopsy (col. 47, lines 19-56).
Bedoya further teaches that the dosage of T cells may be 106 cells/kg body weight or more (col. 161, lines 50-67).
Bedoya further teaches that the CAR may be a T cell receptor (col. 72, lines 47-67).
However, Bedoya does not teach the specific panels of genes recited in the claims or the measurement of intratumoral T cell density.
Gascoyne teaches the use of gene expression profiling using genes relevant to the tumor microenvironment of tumor biopsies for prognosis or predicting treatment response for cancer (para. 0115-0119, 0140, 0176). More specifically, Gascoyne teaches the use of a panel of predictor genes for lymphoma that can be measured in a patient sample and used to derive a score within a prognostic model. In this way, the prediction of prognosis can be considered in making decisions, for example regarding treatment options (para. 0062 and 0172 and claim 1). 
Gascoyne further teaches that treatment can be tailored accordingly to provide more intensive regimes to patients at risk of poor outcome and to reduce treatment related morbidity and mortality in patients with a good outcome, based upon the panel of biomarkers in the sample (para. 0105). Additionally, Gascoyne teaches that certain characteristics of the microenvironment are associated with treatment outcomes in lymphoma (para. 0005).
Gascoyne further teaches that the genes examined in this predictive assay are drawn from relevant genes in the tumor microenvironment (para. 0005, 0140, and 0176). These genes include, among others, CTLA4, GZMB, CD8A, PDCD1, IRF1, CX3CL1, TNFRSF9, CD3E, REN, GZMB, CXCL11, CD69, and CD274 (Table 1).
Galanis teaches the use of the PanCancer Immune Profiling Panel to examine gene expression of tumor samples (para. 0085). Galanis further teaches that this type of gene expression profile is useful in evaluating possible treatments for cancer (para. 0031, 0114). According to Applicant's specification at page 45, the PanCancer Immune Profiling Panel includes numerous B cell markers, T cell markers, and markers associated with the innate immune response, cytotoxic cells, dendritic cells, macrophages, and granulocytes. The recited genes of the PanCancer Immune Profiling Panel include, among others, CD3E, CD3G, CD19, and CD8.
Sebastio teaches that the type, density, and location of immune cells within the tumor samples are a useful means to predict cancer prognosis (para. 0014). Sebastio teaches that the T cells of interest include CD3+ and CD8-+ cells, as well as the steps of assaying for these cells (para. 0015). Sebastio further teaches that cells positive for CD3 and CD8 can be used to calculate an 'immunoscore’ (para. 0032).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to apply the gene expression panels taught by Galanis and Gascoyne to the method taught by Bedoya to arrive at the claimed invention. As evidenced by both Gasocyne and Galanis, the claimed lists of genes were known in the art, and their use in predicting the efficacy of a treatment for cancer was known. These panels of genes could be used by one of ordinary skill to evaluate the effectiveness of CAR-T therapy using the method taught by Bedoya by known methods, with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Alternatively, the use of CD3+ and CD8+ T cells is also informative in assaying the microenvironment of a tumor sample, as taught by Sebastio. The skilled artisan could use such an assay, in view of the teachings of Bedoya, to arrive at the claimed invention by known methods, with no change in their respective functions, and the combination would have yielded nothing more than predictable results.

In response to Applicant’s arguments, Sebastio teaches that biomarkers from tumor cells, B cells, cytotoxic T cells, and regulatory T cell populations may be used as a whole to assess a patient's immune response to cancer (para. 0029). Sebastio further teaches that this information may be used to guide further treatment (para. 0031). Additionally, Galanis teaches that the expression levels of certain genes in cancer cells can be used to identify patients that would likely respond to treatment with a certain type of therapy (see, e.g., para. 0008). Likewise, Gascoyne teaches the use of gene expression profiling using genes relevant to the tumor microenvironment of tumor biopsies for prognosis or predicting treatment response for cancer (para. 0115-0119, 0140, 0176), and from this information, the prediction of prognosis can be considered in making decisions, for example regarding treatment options (para. 0062). Based upon the teachings of Gascoyne, Galanis and Sebastio, it was apparent that gene expression profiling of genes in the tumor microenvironment was known in the art to be a useful tool for assessing a therapeutic response, either in a predictive or a diagnostic capacity. 
As previously stated, Bedoya teaches a method for treating a subject having cancer, comprising determining if the subject has a difference in the expression of one or more biomarkers in a sample relative to a reference level and administering a therapeutically effective dose of a chimeric antigen receptor (CAR) T cell. Bedoya also teaches that if there is a difference between the determined level and reference level, the method comprises adjusting the CAR-expressing cell infusion dose to achieve an anti-cancer effect (col. 17, lines 37-63). Bedoya also teaches that this method may be used to assess likelihood of a patient responding to CAR-T cell treatment (col. 5, lines 39-55 and col. 17, line 64 through col. 18, line 11). 
A skilled artisan could therefore apply the diagnostic tools taught by Gascoyne, Galanis and Sebastio and use them to predict an efficacious dose of CAR T cells by following the teachings of Bedoya. The application of a known technique to a known method ready for improvement to yield predictable results is part of the ordinary capabilities of one skilled in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with a predictable chance of success. Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

 Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644